DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2022 has been entered. Applicant has amended claims 1, 6, 11 and 13. Claims 14 & 15 have been added. Claims 1-15 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 01/26/2022, with respect to claim 14 have been fully considered and are persuasive.  The U.S.C. 102 (a)(1) rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
	The prior art of record does not teach or otherwise render obvious the invention of the independent claim 1 comprising inter alia an operation section provided on a proximal side of the insertion section, the operation section including a frame extending along a longitudinal axis of the insertion section, the frame separating an inside of the operation section into a first section and a second section; a second pulling section disposed inside the operation section, the second pulling section being configured to move along an axial direction thereof when transmitting an operation performed by the operation section to the portion to be operated of the insertion section, a first elongated member extending inside the operation section; a restricting portion 
	Ogino teaches an operation section provided on a proximal side of the insertion section (Fig. 1-11), a first elongated member extending inside the operation section (Fig. 4-21); a restricting portion provided inside the operation section, and configured to restrict a position of the first pulling section (Fig. 4-87); a sliding surface provided in the restricting portion, and allowing the first pulling section to move along the axial direction (Fig. 4-87a); and a partition covering at least a part of the sliding surface and the first pulling section (Fig. 4-87a & 85), the partition being configured to partition the first elongated member and the first pulling section (Fig. 4-87a & 85), wherein the first pulling section, the first elongated member, the restricting portion, the sliding surface, and the partition are arranged in the first section (Fig. 4),
 	However, Ogino does not expressly teach the operation section including a frame extending along a longitudinal axis of the insertion section, the frame separating an inside of the operation section into a first section and a second section; a second pulling section disposed inside the operation section, the second pulling section being configured to move along an axial direction thereof when transmitting an operation performed by the operation section to the portion to be operated of the insertion section, the second pulling section is arranged in the 
	Okada (US-20140359972-A1) teaches an operation section provided on a proximal side of the insertion section (Fig. 2-23a), the operation section including a frame extending along a longitudinal axis of the insertion section (Fig. 2- 40), the frame separating an inside of the operation section into a first section and a second section (Fig. 2-40); a first elongated member extending inside the operation section (para [0030]- a treatment instrument insertion channel).
	However, Okada does not expressly teach a second pulling section disposed inside the operation section, the second pulling section being configured to move along an axial direction thereof when transmitting an operation performed by the operation section to the portion to be operated of the insertion section, a restricting portion provided inside the operation section, and configured to restrict a position of the first pulling section; a sliding surface provided in the restricting portion, and allowing the first pulling section to move along the axial direction; and a partition covering at least a part of the sliding surface and the first pulling section, the partition being configured to partition the first elongated member and the first pulling section, wherein the first pulling section, the first elongated member, the restricting portion, the sliding surface, and the partition are arranged in the first section, the second pulling section is arranged in the second section, and the frame is configured to restrict a movement of the first elongated member from the first section to the second section. Therefore, Okada does not meet all of the limitations of the currently pending claim.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, and therefore the claimed invention was not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795